OPINION ON PETITION TO REHEAR
FONES, Justice.
The American Insurance Company has filed an earnest, respectful petition to rehear. Although the advocacy is excellent, it covers points already considered and determined and no new or decisive authority has been cited which was overlooked by the Court. See T.R.A.P. 39(a) and Railroad v. Fidelity & Guaranty Co., 125 Tenn. 658 at 691-692, 148 S.W. 671 at 679-680 (1911).
The petition is respectfully denied.
HARBISON, C. J., and COOPER, BROCK and DROWOTA, JJ., concur.